Determination of the Town Board of the Town of Brutus annulled and proceeding dismissed, without costs. Memorandum : The evidence failed to establish that the public required the proposed new highway or that it is necessary for the community. (Matter of Ballston Town Highway, 281 N. Y. 322, 328.) The Town Board erred seriously in not receiving evidence proffered by the railroad companies as to the cost of the proposed new highway. (Matter of Delavan Avenue, 167 N. Y. 256, 260.) The determination of the Town Board should be annulled. All concur. (The decision of the Town Board of the Town of Brutus, Cayuga County, determines that a crossing of a road over the right of way and under the tracks of the West Shore Railroad Company, owner and lessor, and the New York Central Railroad Company, lessee, on Bridge W-454 in said town is necessary and that application should be made to the Public Service Commission in regard to whether the road should pass over or under the railroad or at grade.) Present— Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.